United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                   UNITED STATES COURT OF APPEALS                   January 22, 2004
                            FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 03-30631
                             Summary Calendar


                        ABELARDO A. CASTILLO,

                                                     Plaintiff-Appellant,

                                  versus

                            ALSTOM POWER, INC.,

                                                      Defendant-Appellee.


           Appeal from the United States District Court
               for the Middle District of Louisiana
                         (02-CV-227-A-M1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Abelardo Castillo filed the instant action under the Americans

with Disabilities Act and state law against his former employer,

Alstom Power, Inc. (Alstom), claiming Alstom improperly refused to

rehire   him   after   he    recovered     from   work-related     injuries.

Thereafter, Castillo failed both to conduct discovery in accordance

with the scheduling order and to communicate with opposing counsel

or the court.    As a result, Alstom filed an unopposed motion to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
strike.    The district court granted Alstom’s motion and dismissed

this action with prejudice.

      Castillo can not receive relief from that judgment unless he

shows that the district court abused its discretion in dismissing

his action.      E.g., SEC v. First Houston Capital Resources Fund,

Inc., 979 F.2d 380, 381-82 (5th Cir. 1992).           Castillo has not done

so.

      A review of the record reflects that he engaged in “delay or

contumacious conduct” and that the district court determined that

lesser sanctions were inappropriate.             See McNeal v. Papasan, 842
F.2d 787, 790 (5th Cir. 1988). Moreover, the breadth of Castillo’s

failures to comply with the discovery order and to communicate with

either opposing counsel or the district court supports that court’s

determination that these failures were intentional and not the

result    of   mere   inadvertence.       Such    intentional   delay   is   an

aggravating factor supporting a decision to dismiss an action. See

id.

                                                                 AFFIRMED




                                      2